Title: To James Madison from Anthony Merry, 19 August 1805 (Abstract)
From: Merry, Anthony
To: Madison, James


          § From Anthony Merry. 19 August 1805, Philadelphia. “Mr Merry presents his best Respects to Mr Madison, and has the Honor to transmit to him annexed the Extract of a Letter which he has just received from Sir John Wentworth, Governor of His Majesty’s Province of Nova Scotia, on the Subject of the Effects belonging to the President and Mr Madison, together with the Bill of Loading referred to in it. As only one of these Documents has been sent to Mr Merry, he is under the Necessity of taking the Liberty of referring Mr Butler for it to Mr Madison.”
        